DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US PG Pub. 20060174890).
Regarding claim 1, Cheng discloses a face covering (2, Fig. 4), comprising: an upper portion (see annotated Fig. 5 below) and a lower portion (see annotated Fig. 5 below); a separator (1) disposed between the upper portion and the lower portion (as shown in annotated Fig. 5 below), the separator (1) including a front portion (see annotated Fig. 4 below) and a rear portion (see annotated Fig. 4 below); and a strap (21) coupled to the separator (1, examiner notes the strap is indirectly secured to the separator through element 14 and 2), the strap (21) pulling the separator toward a face to make a part of the rear portion of the separator (see annotated Fig. 4 below) contact the face when the face covering is secured over the face (“pulling the…over the face” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function Par. 0053 and 0056, Fig. 4-5A).  

    PNG
    media_image1.png
    410
    474
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated

    PNG
    media_image2.png
    429
    569
    media_image2.png
    Greyscale

Fig. 5-Examiner Annotated

Regarding claim 2, Cheng discloses a length of the part of the rear portion (see annotated Fig. 4 above) contacting the face is equal to or greater than 50% of the entire length of the rear portion (examiner notes the limitation is as shown in annotated Fig, 4 above).  

Regarding claim 3, Cheng discloses the part of the rear portion of the separator (see annotated Fig. 4 above) directly contacts the face (Fig. 5A).  

Regarding claim 4, Cheng discloses the strap is formed of a single string (as shown in Fig. 4) and the string includes a left portion (see annotated Fig. 4 above), a middle portion (see annotated Fig. 4 above), and a right portion (see annotated Fig. 4 above), the middle portion (see annotated Fig. 4 above) passing through the rear portion of the separator (see annotated Fig. 4 above, examiner notes the annotated “middle portion” is shown “passing through the separator” as shown in Fig. 5A).

Regarding claim 5, Cheng discloses the front portion of the separator (see annotated Fig. 4 above) includes one or more of silicon rubber (Par. 0053).  

Regarding claim 7, Cheng discloses a coupler (see annotated Fig. 4 below) coupling the strap (21) to the face covering (2, Fig. 4), wherein the front portion of the separator (see annotated Fig. 4 below) is coupled to an inside surface of the face covering (as shown in Fig. 4) along a contact line (see annotated Fig. 4A below), a reference line (see annotated Fig. 4A below) connecting the coupler (see annotated Fig. 4 below) and a middle point of a center line (see annotated Fig. 4A below) that vertically bisects the face covering, a first angle(see annotated Fig. 4A below)  between the contact line (see annotated Fig. 4A below) 10and the reference line (see annotated Fig. 4A below) being in a range from -10° to 100 seen in a side view when the face covering is folded along the center line (examiner notes an angle within the range of -10 and 100 degrees is shown in annotated Fig. 4A below).


    PNG
    media_image3.png
    311
    440
    media_image3.png
    Greyscale

Fig. 4-Exaniner Annotated


    PNG
    media_image4.png
    347
    518
    media_image4.png
    Greyscale

Fig. 4A-Examiner Annotated

Regarding claim 8, Cheng discloses a virtual line (see annotated Fig. 4A below) connects the coupler (see annotated Fig. 4A below) and a middle tip of the separator (see annotated Fig. 4A below), a second angle (see annotated Fig. 4A below) between the reference line (see annotated Fig. 4A below) and the virtual line (see annotated Fig. 4A below) being in a range from 150 to 350 seen in the side view when the face covering is folded (examiner notes an angle within the range of 150 and 350 degrees is shown in annotated Fig. 4A below).

    PNG
    media_image5.png
    390
    528
    media_image5.png
    Greyscale

Fig. 4A-Examiner Annotated

Regarding claim 9, Cheng discloses two couplers (see annotated Fig. 4 below) coupling the strap (21) to the face covering (2) and being disposed opposite to each other with respect to a plane (see annotated Fig. 4 below), the plane (see annotated Fig. 4 below)  including a center line (see annotated Fig. 4 below) and vertically bisecting the face covering (as shown in annotated Fig. 4 below), a first point (see annotated Fig. 4 below) being a middle point in a line (see annotated Fig. 4 below) connecting the couplers (see annotated Fig. 4 below), wherein the front portion of the separator (see annotated Fig. 4 below) is coupled to an inside surface of the face covering (as shown in Fig. 4A) along a contact line (see annotated Fig. 4 below), a projected line (see annotated Fig. 4 below) being obtained by projecting the contact line onto the plane (see annotated Fig. 4 below), a reference line (see annotated Fig. 4 below) connecting the first point (see annotated Fig. 4 below) and a middle point of the center line (see annotated Fig. 4 below), a first angle (see annotated Fig. 4 below) between the projected line and the reference line being in a range from -10° to 100 (examiner notes an angle within the range of -10 and 100 degrees is shown in annotated Fig. 4 below).


    PNG
    media_image6.png
    479
    668
    media_image6.png
    Greyscale

Fig. 4-Examiner Annotated

Regarding claim 10, Cheng discloses a virtual line (see annotated Fig. 4 above) connects the first point (see annotated Fig. 4 above) and a middle tip of the separator (see annotated Fig. 4 above), a second angle (see annotated Fig. 4 above) between the reference line (see annotated Fig. 4 above) and the virtual line (see annotated Fig. 4 above) being in a range from 100 to 300 (examiner notes an angle within the range of 100 and 300 degrees is shown in annotated Fig. 4 above).

Regarding claim 11, Cheng discloses the face covering (2) is a face mask (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Miura (US Patent 6,092,521).
Regarding claim 6, Cheng discloses the invention substantially as claimed above.
Cheng does not disclose the rear portion of the separator includes cotton.
However, Miura teaches yet another face covering, wherein Miura teaches a rear portion of a separator (3, Fig. 1A) includes cotton (Col. 3, lines: 9-15).
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use cotton as taught by Miura as the material for the rear portion of the separator of Cheng. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because cotton was a well-known material for face coverings as taught by Miura¸ in order to reduce manufacturing expenses and enhance comfort to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732